— In a proceeding to confirm an arbitration award, the appeal is from so much of an order of the Supreme Court, Suffolk County (Luciano, J.), dated January 21, 1993, as denied the appellant’s cross petition to vacate the award.
Ordered that the order is affirmed insofar as appealed from, with costs.
The subject insurance policy contains a provision permitting either party to demand a trial de novo where, as here, the amount of the arbitration award exceeds the limit specified by the financial responsibility law. However, we find that the right to make such a demand is linked, by the terms of the insurance contract, to the procedures governing common law arbitration proceedings. In this case, the parties proceeded to arbitration in accordance with the rules applicable to the American Arbitration Association, and not in accordance with the policy provisions. Under the circumstances, we conclude that the appellant was not entitled to invoke the trial de novo provision of the policy (cf., Matter of General Acc. Ins. Co. [Giacomazzo] 204 AD2d 236). Accordingly, the court properly denied its cross motion to vacate the award. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.